Citation Nr: 1033584	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-11 057A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States 
Army from January 1994 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted the appellant's claim for an 
increased disability rating for her migraine headaches disability 
and assigned a 30 percent evaluation, effective from January 27, 
2006 (the date of the claim).  The RO in Wichita, Kansas 
certified the case to the Board.

In June 2010, a Travel Board hearing was held at the Wichita RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appellant submitted additional evidence at the June 2010 
Board hearing.  This evidence consisted of private neurology 
reports dated in April and May of 2009, as well as Tri-Care 
treatment records dated between July 2008 and June 2010, and 
third-party statements.  The appellant also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  However, as the case is being remanded, the AOJ will 
be able to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

The Veteran is seeking an evaluation in excess of 30 percent for 
her migraine headaches disability.  Under Diagnostic Code 8100, 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months are 
rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the 
United States Court of Appeals for Veterans Claims (Court).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court 
quotes Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack).  By way of 
reference, the Board notes that according to MERRIAM WEBSTER'S 
COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is 
defined as "complete physical or mental exhaustion."  A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

During her June 2010 Board hearing, the Veteran testified that 
she has migraine headaches three to four times per week and that 
each headache lasts from seven to ten days.  She also indicated 
that these headaches are so incapacitating as to require being 
secluded in a dark room while she is at work.  The Veteran also 
reported that that she had had to miss several days of work at 
her current job because of the headaches.  

Review of the evidence of record reveals that the appellant was 
last afforded a VA examination for her headaches disability in 
April 2006.  That April 2006 VA examination was accomplished 
without a review of the claims file.  In addition, the examiner 
did not address whether the Veteran's headaches have been so 
severe as to cause very frequent completely prostrating and 
prolonged attacks.  The examiner also neglected to indicate 
whether the Veteran's headaches result in severe economic 
inadaptability.  A medical opinion is adequate when it is based 
upon consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  As the VA medical examination of record was based on 
incomplete medical records and does not address the rating 
criteria in that it was not sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings - it is of little or no probative value.  

In addition, the Veteran testified during her June 2010 Board 
hearing that her disability has worsened since the April 2006 VA 
examination was conducted.  The evidence of record indicates that 
the Veteran's service-connected headaches disability may have 
increased in severity since the most recent VA examination in 
April 2006, in that she has complained of an increase in the 
frequency, severity and duration of her service-connected 
headaches.  Therefore, the Board finds that another VA 
examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, the appellant has received treatment for her 
headaches at VA and military dependent facilities.  As this could 
reflect the extent and severity of the headaches disability, VA 
is therefore on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
AMC/RO should obtain all of the relevant VA treatment records 
generated since 2006 and not already of record, as well as any 
military dependent (Tri-Care) and private records, and associate 
said records with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent have 
been accomplished. 

2.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA, or other 
government) who have treated her for her 
service-connected headaches since January 
2006.  After securing the necessary 
release(s), obtain such records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, document 
the attempts made, inform the appellant and 
her representative of the negative results, 
and give her the opportunity to secure the 
records.

4.  Arrange for a VA social and industrial 
survey to be conducted.  The purpose of the 
survey is to determine the effect of the 
appellant's headaches on her ability to 
work.  A detailed work history should be 
elicited, and an assessment of the 
Veteran's day-to-day functioning should be 
made.  The social worker should make 
appropriate inquiries to indicated persons 
or establishments, for example, family 
members, neighbors, and current and former 
places of work, recreation or treatment, 
with an emphasis on seeking unbiased 
observers.  The social worker should 
address the Veteran's levels of 
functioning, particularly with regard to 
demonstrated capacities for work-like 
activities.

a.  The claims file should be made 
available to the social worker in 
conjunction with the survey.

b.  The appellant's work history since 
January 2006 should be verified.  
Inquiry should be made into the 
appellant's work attendance since 
January 2006, and the extent of the 
role of her headaches in her work 
attendance and work performance as 
opposed to other conditions.  

c.  To the extent possible, the social 
worker should comment on the degree of 
social and industrial impairment which 
the Veteran experiences as a result of 
her headaches.

5.  After completing the above development, 
as well as any additional notification 
and/or development action deemed warranted 
by the record, schedule the Veteran for a 
VA neurology examination for the purpose of 
determining the nature, extent and severity 
of the Veteran's headaches and the 
limitations imposed thereby.  All pertinent 
indicated tests and studies should be 
conducted, and the results thereof should 
be reported in detail.  

a.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner for 
review in conjunction with the 
examination.  The neurologist should 
review the appellant's entire medical 
history in order to construct an 
overall picture of the extent and 
severity of her service-connected 
headaches over the years since January 
2006.  

b.  Based on a review of the claims 
file and the examination findings, the 
examiner is in particular requested to 
offer an opinion regarding the 
severity of the appellant's headaches 
and the extent to which they affect 
her ability to work.  The examiner 
should describe how the symptoms of 
the service-connected migraine 
headaches disability have affected the 
Veteran's social and industrial 
capacity since January 2006.  

c.  The neurologist should state 
whether the appellant appears to be 
experiencing "completely prostrating 
and prolonged attacks" of migraine 
headaches, and, if so, the frequency 
thereof and the length of such 
attacks, and the examiner should 
further comment on how the headaches 
affect the appellant's economic 
adaptability or day-to-day 
functioning, including whether they 
cause severe economic inadaptability 
such as the need to take substantial 
sick leave from work.  

The examiner is requested to record 
pertinent medical complaints, 
symptoms, and clinical findings and to 
comment on the functional limitations, 
if any, caused by the headaches.  The 
examiner should also opine whether the 
subjective complaints are consistent 
with the usual clinical presentation 
associated with migraine headaches and 
whether they are consistent with the 
physiological findings.  

d.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere 
conjecture, the neurologist should 
clearly and specifically so specify in 
the report, and explain why this is 
so.  In this regard, if the 
neurologist concludes that there is 
insufficient information to provide an 
opinion concerning the severity of the 
Veteran's migraine headaches without 
result to mere speculation, the 
neurologist should state whether the 
inability to provide a definitive 
opinion was due to a need for further 
information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the appellant's 
migraine headaches.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the examination report, 
conduct a review to verify that all 
requested opinions have been provided.  If 
information is deemed lacking, refer the 
report to the examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

7.  If the neurologist determines that any 
additional testing and/or examination 
is/are needed before the requested opinions 
can be rendered, schedule the appellant for 
such testing and/or examination.

8.  Thereafter, re-adjudicate the claim on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories.

9.  If the benefit sought on appeal remains 
denied, provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

